P.O. Box 2600 Valley Forge , PA 19482-2600 610-669-2689 nathan _m_will@vanguard.com January 14, 2010 Christian Sandoe, Esq. U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard Malvern Funds Dear Mr. Sandoe: The following responds to your comments of January 8, 2010 on the post-effective amendment of the above-referenced registrant. You commented on Post-Effective Amendment No. 38, which was filed on November 23, 2009 pursuant to Rule 485(a). Comment 1: Prospectus  Incorporation of Previously Provided Comments Comment: Please address all applicable comments provided to you in connection with my recent reviews of other Vanguard registrants. Response: To the extent applicable, we will update our disclosure to be consistent with the changes that we agreed to make in other recently reviewed Vanguard registrants. Comment 2: Prospectus  Asset Allocation Fund, Primary Investment Strategies Comment: Please modify the prospectus to indicate the market capitalization from which the portfolio managers select stocks, and the maturity/credit quality strategy from which the portfolio manager selects bonds. Response: The portfolio managers typically select a diverse group of stocks intended to parallel the performance of the S&P 500 Index, which is dominated by large-capitalization stocks. As a result, we believe the market capitalization strategy of the Fund is properly disclosed in the prospectus. The portfolio managers typically invest the Funds bond allocation in a pool of long-term U.S. Treasury bonds, which usually mature in 10 to 30 years. As a result, we also believe that the maturity/credit quality strategy of the Fund is properly disclosed in the prospectus. Comment 3: Prospectus  U.S. Value Fund, Primary Investment Strategies Comment: Please indicate whether investments in small-capitalization stocks are a primary investment strategy of the Fund. Response: Although the portfolio managers may invest in small-capitalization stocks, the Fund will primarily invest in mid- and large-cap stocks. We have added risk disclosure to the prospectus that addresses the additional risks of investing in small-capitalization stocks, to the extent that the Fund invests in them. Tandy Requirements As required by the SEC, each Fund acknowledges that:  The Fund is responsible for the adequacy and accuracy of the disclosure in the filing.  Staff comments or changes in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing.  The Fund may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact me at (610) 669-2689 with any questions or comments regarding the above responses and explanations. Sincerely, Nathan Will Associate Counsel The Vanguard Group, Inc.
